Citation Nr: 0009838	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-05 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether there was clear and unmistakable error in a December 
1972 rating action which denied service connection for 
anxiety neurosis.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that there was no clear 
and unmistakable error in a December 1972 rating decision 
that denied service connection for anxiety neurosis.  


FINDINGS OF FACT

1.  The veteran was hospitalized for anxiety neurosis within 
one year of his discharge from service; a psychosis was not 
diagnosed.  

2.  An unappealed December 1972 rating decision, which denied 
service connection for anxiety neurosis, was reasonably 
supported by the evidence of record and prevailing legal 
authority; it was not undebatably erroneous.  


CONCLUSION OF LAW

There was no clear and unmistakable error in a December 1972 
rating decision which denied service connection for anxiety 
neurosis.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.105(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not show any 
complaints of, or treatment for, a nervous disorder, anxiety 
neurosis, or any other psychiatric impairment.  

A hospital summary from the VA Hospital in Durham, North 
Carolina, indicated that the veteran was an inpatient at that 
facility from August 31, 1972, to October 19, 1972.  He was 
admitted for complaints of difficulties with his parents, and 
an excessive feeling of nervousness.  Mental status 
examination was unremarkable.  The veteran attended group 
therapy sessions aimed at expressive training and other 
psycho-drama work.  He demonstrated considerable improvement, 
and gained far greater insight into the source of his 
problems.  Arrangements were made for him to continue therapy 
at a county mental health clinic, and he was discharged 
without medication.  The final diagnosis was anxiety 
neurosis.  

In a December 1972 rating decision, the RO denied the 
veteran's original claim for service connection for a nervous 
disorder.  The RO concluded that the veteran's service 
medical records were negative for any treatment of the 
claimed disorder, and that the 1972 VA hospitalization record 
did not relate his current anxiety disorder to his military 
service.  

In July 1997, the veteran submitted a claim for service 
connection for anxiety neurosis, on the basis that there was 
clear and unmistakable error in the December 1972 rating 
decision which denied his original claim for the disorder.  
He stated that he was discharged from service in December 
1971, and was hospitalized for the disorder in August 1972.  
Hence, the disorder was manifested within one year of his 
separation from service.  He asserted that, in not applying 
the provisions for presumptive service connection, the RO's 
decision had denied him due process.  In a subsequent 
statement, dated in November 1997, he also asserted that VA's 
failure to provide a rating examination in conjunction with 
the December 1972 rating decision constituted clear and 
unmistakable error.  

VA medical records, dated in September 1996 and August 1997, 
indicate that the veteran has been diagnosed with post-
traumatic stress disorder (PTSD) and major depressive 
disorder.  

II.  Analysis

The veteran asserts there was clear and unmistakable error 
(CUE) in the December 1972 rating decision which denied his 
claim for service connection for anxiety neurosis.  He did 
not appeal that decision, and it is thus considered final, 
although it may be reversed if found to be based upon CUE.  
38 U.S.C.A. § 7105 (West 1991).  Legal authority provides 
that, where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
1999); 38 C.F.R. § 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination.  The criteria are:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  



In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,  

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . . 

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It must be 
remembered that there is a presumption of validity 
to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

See Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet.App. 377, 383-384 (1994); Damrel v. Brown, 
6 Vet.App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the December 
1972 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. §§ 310, 331 
(1958) [now codified at 38 U.S.C.A. § 1110, 1131 (West 
1991)]; 38 C.F.R. § 3.303 (1972 & 1999).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis became manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease is presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 301, 312, 313 (1958) [now 
codified at 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991)]; 
38 C.F.R. §§ 3.307(a), 3.309(a) (1972 & 1999). 

In this case, the veteran argues that the December 1972 
rating decision was clearly and unmistakably erroneous when 
it denied service connection for anxiety neurosis, because 
the RO failed to consider all the relevant laws and 
regulations.  He points out, specifically, that he was 
hospitalized within one year of his discharge, and was 
diagnosed with anxiety neurosis.  He therefore believes that 
he should have been granted service connection on a 
presumptive basis, in accordance with 38 C.F.R. §§ 3.307(a), 
3.309(a).  He further argues that VA's failure to provide a 
rating examination in conjunction with his original claim 
also constituted clear and unmistakable error.  

Initially, the Board notes that the veteran's assertion that 
VA was required to provide him with an examination at the 
time of his original claim is, essentially, an argument that 
VA breached its duty to assist him in the development of that 
claim.  However, the Court of Appeals for Veterans Claims has 
clearly held that "VA's breach of the duty to assist cannot 
form a basis for a claim of CUE as such breach creates only 
an incomplete rather than an incorrect record."  See 
Caffrey, supra, 6 Vet.App. at 384.  Therefore, the Board may 
not make a finding of CUE on the basis suggested by the 
veteran.  In fact, this allegation is, in itself, 
insufficient to plead a valid claim for CUE.  See Fugo, 
supra.  Furthermore, we must point out that, even had an 
examination been provided, it would not have altered the RO's 
decision because the evidence did not then (and still does 
not now) show that the veteran had manifested, or been 
diagnosed with, a psychosis.  

Next, based on a review of the evidence, the Board concludes 
that the RO had a reasonable basis for its December 1972 
decision, and the decision did not contain an error of fact, 
law, or application of law to fact.  The service medical 
records did not show that the veteran had been diagnosed with 
a psychosis (or any other psychiatric disorder), and there 
was no medical evidence linking the veteran's then-current 
anxiety neurosis to his military service.  The fact that the 
anxiety neurosis was diagnosed within one year of the 
veteran's discharge was not relevant, because anxiety 
neurosis is not one of the chronic conditions listed in 
38 C.F.R. § 3.309(a), then or now, nor has the statute ever 
provided a presumption of service connection for that 
disorder.  Therefore, the facts of his case did not warrant 
the application of that presumption; and the RO, in 1972, did 
not commit error in failing to apply it.  

Accordingly, the Board finds that the December 1972 rating 
decision which denied service connection for anxiety neurosis 
was reasonably supported by the evidence of record and 
prevailing legal authority, and was not undebatably 
erroneous.  Furthermore, the RO, in 1972, had before it the 
correct facts as they were known at the time, and did not 
apply incorrectly, or fail to apply, any provision of law or 
regulation extant at that time.  Hence, the veteran's claim 
that there was CUE in the December 1972 rating decision must 
be denied.  

In order to further clarify this matter for the veteran, the 
Board notes that 38 C.F.R. § 3.309(c), which pertains to 
diseases specific to former prisoners of war for which 
presumptive service connection may be granted, includes 
psychosis, any of the anxiety states, and dysthymic disorder 
(or depressive neurosis) (emphasis added).  The fact that the 
anxiety states are specifically excluded from 38 C.F.R. 
§ 3.309(a) (the regulation pertinent to the veteran's claim) 
demonstrates clearly that there was no intent to allow a 
presumption in favor of service connection for such 
disorders.  


ORDER

The claim that there was CUE in a December 1972 rating 
decision which denied service connection for anxiety neurosis 
is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

